Buskirk, J.
This was an action by the appellees against the appellants, upon a promissory note executed by Matthew *436Clegg, Jr., and Matthew Clegg, Sr., payable to the appellees, for six hundred and twenty dollars, on the first day of March, 1868, the note having been executed on the 18th day of January, 1862, and upon a mortgage executed on the 10th day of March, 1862, by Matthew Clegg, Sr., and Hester Clegg, his wife, to secure the payment of the said note. Copies of the note and the mortgage, were filed with the complaint. The prayer of the complaint was for a judgment on the note and a foreclosure of the mortgage.
C. L. Dunham, for appellants.
W. K. Marshall and H. C. Newcomb, for appellees.
' The defendants jointly and separately demurred to the complaint. The court overruled the demurrers and the defendants excepted.
Matthew Clegg, Jr., answered in two paragraphs; first, payment; second, set-off. The other defendants answered that they were the sureties of their co-defendant. There was a reply. Trial by the court, finding for plaintiff and judgment on finding. The first and only question that arises upon the record is, whether the court erred in overruling the demurrers to the complaint. No valid objection has been pointed out to the complaint, and we have been unable to discover any. The court committed no error in overruling the demurrers to the complaint.
Numerous other errors have been assigned and. discussed by counsel for appellants, but they present no question for our decision. There was no motion for a new trial, in arrest of judgment, or to set aside or modify the judgment. The evidence is not in the record.
The judgment is affirmed, with costs and ten per cent, damages.